In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of fact finding and disposition of the Family Court, Kings County (Porzio, J.), dated June 27, 2000, as, after a hearing, found that he had neglected the subject child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Where, as here, issues of credibility are presented, the Family Court’s findings must be accorded great deference (see, Matter of Alan B., 267 AD2d 306). The evidence supports the determination of the Family Court that the presentment agency established by a preponderance of the evidence that the father neglected Jeremiah in that he committed acts of domestic violence against the mother in the presence of Jeremiah, and that while carrying Jeremiah, placed him at a substantial risk of harm by engaging in a physical altercation with another person (see, Matter of Deandre T., 253 AD2d 497; Matter of Lonell J., 242 AD2d 58; Family Ct Act § 1012 [f] [i] [B]). Santucci, J.P., Florio, O’Brien and Schmidt, JJ., concur.